Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,818,003 and US 10,515,237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/20/2021, with respect to claims 15-20 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art fails to disclose or fairly suggest a method for identifying a fault in an RFID system, the RFID system comprising a tag reader, a diagnostic tag, and a reader module, the method comprising: initializing the tag reader; identifying the diagnostic tag and individual tags of a tag layout through the cooperation of the tag reader and reader module; enabling the diagnostic tag; modulating power to the diagnostic tag such that the diagnostic tag does not interfere with the identification of the individual tags of the tag layout; maintaining power to the diagnostic tag such that the diagnostic tag transmits a diagnostic signal at regular intervals when in an always on mode; discriminating between the diagnostic tag and the individual tags of the tag layout; correlating an identified individual RFID tag of the tag layout with tag data and the diagnostic tag with operation of the tag reader; and generating a missing tag signal if the diagnostic tag is not identified while it is enabled or the operation of the tag reader is not within specified operating parameters.
Regarding claim 16, the prior art fails to disclose or fairly suggest a method for identifying a fault in an RFID system, the RFID system comprising a tag reader, a diagnostic tag, and a reader module, the method comprising: initializing the tag reader; identifying the diagnostic tag and individual tags of a tag layout through the cooperation of the tag reader and reader module; enabling the diagnostic tag; modulating power to the diagnostic tag such that the diagnostic tag does not interfere with the identification of the individual tags of the tag layout; maintaining power to the diagnostic tag such that the diagnostic tag transmits a diagnostic signal at regular intervals when in an always on mode; discriminating between the diagnostic tag and the individual tags of the tag layout; correlating an identified individual RFID tag of the tag layout with tag data and the diagnostic tag with operation of the tag reader; generating a tag read signal for the duration of identification of the individual tag of the tag layout; starting a delay timer upon cessation of the generation of the tag read signal; and enabling the diagnostic tag after a delay time elapses.
Regarding claim 17, the prior art fails to disclose or fairly suggest a method for identifying a fault in an RFID system, the RFID system comprising a tag reader, a diagnostic tag, and a reader module, the method comprising: initializing the tag reader; identifying the diagnostic tag and individual tags of a tag layout through the cooperation of the tag reader and reader module; enabling the diagnostic tag; modulating power to the diagnostic tag such that the diagnostic tag does not interfere with the identification of the individual tags of the tag layout; maintaining power to the diagnostic tag such that the diagnostic tag transmits a diagnostic signal at regular intervals when in an always on mode; discriminating between the diagnostic tag and the individual tags of the tag layout; correlating an modulating power to the diagnostic tag in one of four diagnostic modes comprising the always on mode, a smart mode, a smart modulation mode, and an always off mode such that the diagnostic tag does not interfere with the identification of the individual tags of the tag layout; and disabling or removing power to the diagnostic tag such that the diagnostic tag does not transmit a diagnostic signal when in the always off mode.
Regarding claim 20, the prior art fails to disclose or fairly suggest a method a method for identifying a fault in an RFID system, the RFID system comprising a tag reader, a diagnostic tag, and a reader module, the method comprising: initializing the tag reader; identifying the diagnostic tag and individual tags of a tag layout through the cooperation of the tag reader and reader module; enabling the diagnostic tag; modulating power to the diagnostic tag such that the diagnostic tag does not interfere with the identification of the individual tags of the tag layout; disabling power to the diagnostic tag for a read interval when the tag reader receives a tag read signal indicative of another tag in the tag layout when the diagnostic tag is in a smart mode; discriminating between the diagnostic tag and the individual tags of the tag layout; and correlating an identified individual RFID tag of the tag layout with tag data and the diagnostic tag with operation of the tag reader.
Dependent claims 18-19 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687